DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DAVID LEE STOTLER,
                              Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1325

                            [August 12, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 502001CF012764AXXX.

   David Lee Stotler, Lowell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and FORST, JJ., concur.

                           *            *        *

   Not final until disposition of timely filed motion for rehearing.